Title: From George Washington to the United States Senate, 18 February 1791
From: Washington, George
To: United States Senate

 

Gentlemen of the Senate—
United States February 18th 1791.

The aspect of the Affairs in Europe during the last summer, and especially between Spain and England, gave reason to expect a favourable occasion for pressing to accomodation the unsettled matters between them and us. Mr Carmichael, our Chargé des Affaires at Madrid, having been long absent from his Country, great changes having taken place in our circumstances and sentiments during that interval, it was thought expedient to send some person in a private Character, full acquainted with the present state of things here to be the bearer of written and confidential instructions to him, and at the same time to possess him in full and frequent conversations, of all those details of facts, and topics of argument, which could not be conveyed in writing, but which would be necessary to enable him to meet the reasonings of that Court with advantage. Colo. David Humphreys was therefore sent for these purposes.
An additional motive for this confidential mission arose in the same quarter. The Court of Lisbon had, on several occasions, made the most amicable advances for cultivating friendship and intercourse with the United States. The exchange of a diplomatic character had been informally, but repeatedly suggested on their part. It was our interest to meet this nation in its friendly dispositions, and to concur in the exchange proposed. But my wish was, at the same time, that the Character to be exchanged should be of the lowest and most economical grade. To this it was known that certain rules, of long standing at that Court, would produce obsticles. Colo. Humphreys was charged with dispatches to the Prime Minister of Portugal, and with instructions to endeavour to arrange this to our views. It happened, however, that, previous to his arrival at Lisbon, the Queen had appointed a Minister Resident to the United States. This embarrassment seems to have rendered the difficulty completely insurmountable. The Minister of that Court, in his conferences with Colo. Humphreys, professing every wish to accommodate, yet expresses his regrets that circumstances do not permit them to concur in the grade of Chargés des Affaires; a grade of little privilege or respectability by the rules of their

  Court, and held in so low estimation with them, that no proper Character would accept it, to go abroad. In a letter to the Secretary of State he expresses the same sentiments, and announces the appointment, on their part, of a Minister Resident to the United States, and the pleasure with which the Queen will receive one from us at her Court. A copy of his letter and also of Colo. Humphreys’ giving the details of this transaction, will be delivered to you.
On consideration of all circumstances, I have determined to accede to the desire of the Court of Lisbon, in the article of Grade. I am aware that the consequences will not end here, and that this is not the only instance in which a like change may be pressed. But should it be necessary to yield elsewhere also, I shall think it a less evil, than to disgust a government so friendly, and so interesting to us, as that of Portugal.
I do not mean that the change of grade shall render the mission more expensive.
I have therefore nominated David Humphreys, Minister Resident from the United States to her most faithful Majesty the Queen of Portugal.

Go: Washington

